      Case 4:21-cv-00030-WTM-CLR Document 1 Filed 02/03/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )   Civil Case No.
                                          )
$130,456.21 IN U.S. CURRENCY              )
FUNDS SEIZED FROM PAYPAL                  )
ACCOUNT ENDING IN 7374                    )

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

      COMES NOW the United States of America, (the “United States” or the

“Government”), by and through Bobby L. Christine, United States Attorney for the

Southern District of Georgia, and Xavier A. Cunningham, Assistant United States

Attorney, and brings this Verified Complaint for Civil Forfeiture In Rem, with the

following allegations:

                           NATURE OF THE ACTION

      1.     In Rem civil forfeiture is permissible under Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

      2.     The Defendant In Rem is subject to forfeiture to the United States

pursuant to 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), and 982 on the grounds that the

Defendant Property is proceeds traceable to and/or derived from bank fraud in

violation of 18 U.S.C. § 1344 and property involved in money laundering in violation

of 18 U.S.C. §§ 1956 and/or 1957.




                                         1
      Case 4:21-cv-00030-WTM-CLR Document 1 Filed 02/03/21 Page 2 of 8




                             THE DEFENDANT IN REM

      3.     Defendant is property is $130,456.21 seized from PayPal account

number ending in 7374, held in the name of David Martin (hereinafter, the

“Defendant Property”).

                           JURISDICTION AND VENUE

      4.     The United States brings this action In Rem in its own right to forfeit

the Defendant Property. This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

U.S.C. § 1355(a). This Court has In Rem jurisdiction over the Defendant Property

under 28 U.S.C. § 1355(b).

      5.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)

because the acts or omissions giving rise to the forfeiture occurred in this district.

                     OVERVIEW OF THE INVESTIGATION

      6.     This forfeiture action stemmed from a seizure of the Defendant Property

which was determined to be proceeds from an active bank fraud currently under

investigation by the Secret Service.

      7.     The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a

federal law enacted on March 29, 2020 and designed to provide emergency financial

assistance to the millions of Americans who are suffering the economic effects caused

by the COVID-19 pandemic. One source of relief provided by the CARES Act was the

authorization of up to $349 billion in SBA-guaranteed forgivable loans to small




                                           2
      Case 4:21-cv-00030-WTM-CLR Document 1 Filed 02/03/21 Page 3 of 8




businesses through the Paycheck Protection Program (“PPP”).           In April 2020,

Congress authorized over $300 billion in additional PPP funding.

      8.     In order to obtain a PPP loan, a qualifying business must submit a PPP

loan application, which must be signed by an authorized representative of the

business. The PPP loan application requires the business (through its authorized

representative) to acknowledge the program rules and make certain affirmative

representations and certifications in order to be eligible to obtain the PPP loan. In

the PPP loan application, the small business (through its authorized representative)

must state, among other things, its: (a) average monthly payroll expenses; and (b)

number of employees. These figures are used to calculate the amount of money the

small business is eligible to receive under the PPP. In addition, businesses applying

for a PPP loan must provide documentation showing their payroll expenses.

      9.     A PPP loan application must be processed by a participating financial

institution (the lender). If a PPP loan application is approved, the participating

financial institution funds the PPP loan using its own monies, which are 100%

guaranteed by Small Business Administration (“SBA”). Data from the application,

including information about the borrower, the total amount of the loan, and the listed

number of employees, is transmitted by the lender to the SBA in the course of

processing the loan.

      10.    PPP loan proceeds must be used by the business on certain permissible

expenses—payroll costs, interest on mortgages, rent, and utilities. The PPP allows

the interest and principal on the PPP loan to be entirely forgiven if the business



                                          3
      Case 4:21-cv-00030-WTM-CLR Document 1 Filed 02/03/21 Page 4 of 8




spends the loan proceeds on these expense items within a designated period of time

(usually 24 weeks of receiving the proceeds) and uses at least 60% of the PPP loan

proceeds on payroll expenses.

      11.    The PPP is overseen by the SBA, which is headquartered at 409 3rd

Street SW, Washington, DC 20416, and has authority over all loans. Individual PPP

loans, however, are issued by private approved lenders (most commonly, banks and

credit unions), who receive and process PPP applications and supporting

documentation, and then make loans using the lenders’ own funds. To date, over

4,900 lending institutions have participated in the PPP.

                    FACTS AND BASIS FOR FORFEITURE

      12.    Based upon the investigation to date, I believe that David Martin, a

Georgia resident, is engaged in a scheme to defraud the SBA, a department or agency

of the United States.

      13.    In carrying out this scheme, Martin, using fictitious a business called

Featherstone Homeowner, received funds from the SBA to the PayPal account ending

in 7374. The investigation into this activity found no business under the name of

Featherstone Homeowner registered in Georgia, and no correlation could be found

between Martin and any business anywhere by the name of Featherstone

Homeowner.

      14.    Moreover, this investigation found that Martin used fabricated business

records for things such as, working capital costs, fixed debts, payroll, accounts




                                         4
      Case 4:21-cv-00030-WTM-CLR Document 1 Filed 02/03/21 Page 5 of 8




payable, and other bills allegedly resulting from the pandemic, to file fraudulent

applications online via the SBA’s government website.

      15.    As a part of the application process, Martin directed the funds to be

deposited into PayPal account ending in 7374.

      16.    Once the fraudulent SBA application was approved, the funds were

distributed into PayPal account ending in 7374.

      17.    During the investigation it was revealed that Martin attempted to send

funds via Xoom account ending 8740 to an individual by the name of Awe Faith Seun,

located in Nigeria. However, prior to the execution of the transfer PayPal restricted

the account, thus preventing any withdrawals of the funds.

      18.    The restriction was the result of an internal investigation of the

transaction, which resulted with PayPal making a reasonable determination that the

account ending in 7374 was being used to promote illicit activity.

      19.    Based on PayPal’s internal investigation, they determined that from on

or about July 7, 2020, to on or about August 7, 2020, PayPal received approximately

$130,456.21 in suspected fraudulent SBA Loans and Unemployment Insurance

benefit funds in account ending in 7374. In response to intelligence gathered from an

anti-money laundering surveillance alert system that detects unusual and/or

suspicious activity, PayPal took steps to mitigate their potential risk exposure by

freezing the account. The notable causes for the alert included, the amount involved

in the transactions, the fact that the account was recently established, and the fact




                                          5
      Case 4:21-cv-00030-WTM-CLR Document 1 Filed 02/03/21 Page 6 of 8




that there was little to no transaction history prior to the commencement of the high

dollar deposits.

       20.    Furthermore, PayPal identified this account as holding fraudulently

obtained SBA funds based on several red flags: (1) The registered individual for the

account, David Martin, is registered to an address in Georgia, which was verified via

his Driver’s License that was issued in July of 2019 and through commercial

databases. The account received unemployment funds from the states of Ohio, Rhode

Island, and Arizona, but there was no information available indicating that Martin

ever lived or worked in any of those states, (2) A Large SBA loan amount deposited

with minimal other sources of deposits thus giving the impression that said account

was only established for the propose of enabling these deposits, (3) Attempts to

quickly move the funds out of the account to an individual, Awe Faith Seun, located

in Nigeria, and (4) No customer inquiries after funds were frozen, which is common

for accounts used to facilitate illegal activity.

       21.    In November 2020, pursuant to a seizure warrant issued by a

Magistrate for the District Court in the Southern District of Georgia, the funds frozen

by PayPal were seized, and are now described herein as the Subject Property.




                                             6
  Case 4:21-cv-00030-WTM-CLR Document 1 Filed 02/03/21 Page 7 of 8




                          PRAYER FOR RELIEF

   WHEREFORE, the United States of America prays that:

A. Process of a Warrant for Arrest and Notice In Rem be issued for the arrest of

   the Defendant Property;

B. That due notice be given to all parties to appear and show cause why the

   forfeiture should not be decreed.



                                           Respectfully Submitted,

                                           BOBBY L. CHRISTINE
                                           UNITED STATES ATTORNEY

                                           /s/ Xavier A. Cunningham
                                           Xavier A. Cunningham
                                           Assistant United States Attorney
                                           New York Bar No. 5269477
                                           P.O. Box 8970
                                           Savannah, GA 31412




                                       ,




                                       7
      Case 4:21-cv-00030-WTM-CLR Document 1 Filed 02/03/21 Page 8 of 8




       VERIFICATION OF COMPLAINT FOR FORFEITURE IN REM

      I, Special Agent Kirtley W. Kinman, have read the forgoing Complaint for

Forfeiture in rem in this action and state that its contents are true and correct to the

best of my knowledge and belief.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.



      This __2nd__ day of February 2021.


                                                                       2/2/2021



                                         X     Kirtley Kinman


                                         Signed by: KIRTLEY W KINMAN

                                        KIRTLEY W. KINMAN
                                        SPECIAL AGENT
                                        U.S. SECRET SERVICE




                                           8
